In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 14-491V
                                      Filed: June 1, 2017
                                      Not for Publication


*************************************
FELICIA MARSHALL,                              *
                                               *
              Petitioner,                      *          Damages decision based on
                                               *          stipulation; Guillain-Barré
 v.                                            *          Syndrome (“GBS”); chronic
                                               *          inflammatory demyelinating
SECRETARY OF HEALTH                            *          polyneuropathy (“CIDP”); human
AND HUMAN SERVICES,                            *          papillomavirus (“HPV”) vaccine
                                               *
              Respondent.                      *
                                               *
*************************************
F. John Caldwell, Jr., Sarasota, FL, for petitioner.
Lara D. Englund, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On June 1, 2017, the parties filed the attached stipulation in which they agreed to settle this
case and described the settlement terms. Petitioner alleges that she suffered Guillain-Barré
Syndrome (“GBS”) and chronic inflammatory demyelinating polyneuropathy (“CIDP”) due to her
June 21, 2011 receipt of the human papillomavirus (“HPV”) vaccine. Petitioner further alleges
that she suffered the residual effects of this injury for more than six months. Respondent denies
that the HPV vaccine caused petitioner’s alleged GBS, CIDP, any other injury, or her current
condition. Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document’s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court adopts the
parties’ stipulation, attached, and awards compensation in the amount and on the terms set forth in
the stipulation. Pursuant to the stipulation, the court awards:

    a. a lump sum of $162,098.63, representing compensation for first year life care expenses
       ($9,952.00), pain and suffering ($150,000.00), and past unreimbursable expenses
       ($2,146.63). This award shall be in the form of a check made payable to petitioner; and

    b. a lump sum of $156,364.73, which amount represents reimbursement of a Medicaid lien
       for services rendered on behalf of Felicia Marshall. The award shall be in the form of a
       check made payable jointly to Felicia Marshall and

                        First Recovery Group, LLC
                        P.O. Box 771932
                        Detroit, MI 48277-1932
                        Attn: Brett Huebner
                        FRG File No.: 655267-114016

        Petitioner agrees to endorse this check to First Recovery Group, LLC; and

    c. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation, paid to the life insurance company from which the annuity will be
       purchased.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: June 1, 2017                                                        s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2